IN THE UNITED STATES DISTRICT COURT MAR 0 4 2019
FOR THE MIDDLE DISTRICT OF NORTH CAROLI

IN: THIS OFFICE -

Clerk U.S. District C
Se ot Con
Greensboro, N.C, m

SCHEDULE FOR ARRAIGNMENTS )
HELD IN APRIL, 2019 ) SCHEDULING ORDER

In order to provide for the regulated and timely disposition of the May, 2019 Criminal
Term, the following schedule is established:

MOTIONS

All motions submitted by the defendant or the Government shall be filed on or before
Wednesday, April 17, 2019, and responses shall be filed on or before Wednesday,
April 24, 2019. The defendant is ordered to appear for hearing on any motions at 9:30 a.m.,
May 6, 2019, in Greensboro, N.C. If the need for a hearing shall become moot, the
defendant shall notify the Court in writing and a hearing shall be considered canceled.

PLEA AGREEMENTS
Plea agreements, if any, shall be filed in the Office of the Clerk of Court not later than
12:00 noon, May 2, 2019, Any plea agreements and factual basis not filed by May 2, 2019
must be filed no later than 48 hours prior to the scheduled change of plea hearings. *If not
filed timely, the Court reserves the right to reschedule the hearing.*

PLEA CHANGES

The defendant is ordered to appear for change of plea and hearing at 9:30 a.m.,
May 6, 2019, in Greensboro, N.C., unless otherwise ordered by the Court.

All arraignments, change of pleas and hearings on any motions not held on the first
day of the criminal term as set out above will be scheduled during the first week of the
criminal term. Counsel are instructed to notify the U.S. Attorney's Office of any scheduling
conflicts no later than, Monday, April 29, 2019.

NOT GUILTY PLEA (JURY TRIAL)

The defendant is ordered to appear for jury trial at 9:30 a.m., Monday, May 13, 2019, in
Greensboro, N.C., unless otherwise ordered by the Court.

All counsel are instructed to adhere to the deadlines set out in this scheduling order.
This the Ist day of March, 2019.

/s/ John S. Brubaker, Clerk

Case 1:19-cr-00054-UA Document 10 Filed 04/04/19 Page 1 of 1

 

 
